          Case 3:19-cv-05508-VC Document 51 Filed 04/20/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 RAMONA PENIKILA,                                  Case No. 19-cv-05508-VC
                Plaintiff,
                                                   ORDER VACATING HEARING AND
         v.                                        STAYING DISCOVERY
 SERGEANT'S PET CARE PRODUCTS,                     Re: Dkt. No. 45
 LLC,
                Defendant.


       The hearing on the defendant’s motion to strike set for Thursday, April 23 is vacated. The

Court takes the matter under submission and will issue a written order. Discovery as to the out-

of-state members of the proposed class continues to be stayed, pending resolution of the motion

to strike. Discovery as to the California members of the proposed class may continue.

       IT IS SO ORDERED.


Dated: April 20, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
